Dismissed and Memorandum Opinion filed May 13, 2004








Dismissed and Memorandum Opinion filed May 13, 2004.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-00-00867-CV
____________
 
FELLOWSHIP
MISSIONARY BAPTIST CHURCH, Appellant
 
V.
 
A-UNIQUE HOME
BUILDERS, INC., Appellee
 

 
On Appeal from the
113th District Court
 Harris County, Texas
Trial Court Cause
No. 97-57485 
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed
July 3, 2000.  On May 3, 2004, appellant
filed a motion to dismiss the appeal.  See
Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed May 13, 2004.
Panel consists of Justices Yates,
Anderson, and Hudson.